DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“The invention relates to” in line 1 of the abstract should be removed.
The abstract of the disclosure is objected to because it contains drawing reference numbers.  Correction is required.  See MPEP § 608.01(b). 

The disclosure is objected to because of the following informalities: 
The is replete with spelling and grammatical mistakes, especially page 7.  
It is unclear what the difference between assemblies 2 and 3 are, as referenced in Fig. 1 and page 7 of the specification.
.
Appropriate correction is required.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 should read "Pneumatic cushions" instead of --A pneumatic cushions--.
Claim 3 line 2 reads --the the valve--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “most favourably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 2, it is unclear what the “it” in line 4 is referring to.
Claim 3 recites the limitation "the valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu et al. (US 8,117,814 B2), hereinafter Sidhu.
Regarding claim 1, Sidhu teaches pneumatic cushions (Fig. 3 shows plate members 32 that receive crop) for soft reception of harvested fruit on mechanized fruit harvesters (10), characterized by an assembly (32) which consists of a plastic reception tray and a rubber membrane (Col. 6 lines 58-67 teaches the tray can be plastic), wherein the assembly has a polygonal shape with longer sides positioned under acute angle to each other, while the couples of shorter sides and form an obtuse angle between them (Fig. 4 shows the shape of the assembly), and wherein, on the bottom of the tray and opposite to sides of the tray, blow-holes for air release are fitted under the membrane (Col. 7 lines 40-63 teaches one or more fluid inlets with fluid conduits for releasing compressed air), and wherein on the corner of the tray, formed by sides, is fitted a mechanism for revolving connection of the tray to the support and to air supply pipes, wherein the mechanism includes an axle and a bushing with a hole (Figs. 4-5 and 7 show the tray having a hole 42 that allows for spring-loaded pivoting about an axis).
In re Leshin, 125 USPQ 416.

	Regarding claim 2, Sidhu teaches the mechanism, allowing for a free rotation of the assembly, which consists of an upper plate and the axle of the reception tray attached to the lower side of the plate, under the tray and on it, wherein the axle of the tray, fitted and rotating in a revolving bushing, features a central hole, wherein the axle with a revolving bushing is attached to a support, wherein the trays with the axle and the bushing are fitted at an angle α to the support, and wherein the assembly is connected to a support by means of springs (Fig. 7 shows a plate with dotted lines attached to the tray, which is capable of revolving around the aperture connected at an angle to the support via springs).
Sidhu discloses the claimed invention except for the bushing fitted inside the air supply pipe at an angle and the central hole connecting the air supply pipe to a space under the membrane. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the air supply pipe within the central hole rather than a separate hole and ending in a space under the membrane for uniform air circulation, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Regarding claim 3, Sidhu teaches a valve fitted to one end of the air supply pipe and connected to a flexible hose, while the other end of the pipe is sealed (Col. 7 lines 40-63 teaches the compressed air is input into the inlet by an air hose connected to a standard fitting).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Irarrazaval (US 10,595,461 B2) discloses a harvester that generates upward air flow to reduce the speed of falling fruit before reaching the fruit harvester units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/MATTHEW IAN NEAL/Examiner, Art Unit 3671